1
2
3                                                                          JS-6
4
5
6
7
8                         IN THE UNITED STATES DISTRICT COURT
9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     PATRICK J. BOOTH,                             Case No. CV 18-5655 DOC (AGR)
12
                                      Plaintiff, ORDER
13
                    v.
14
15   A. GAFFNEY, et al.,
16                                 Defendants.
17
18        In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and
19   pursuant to the stipulation of the parties, this action is dismissed with prejudice.
20        Each party is to bear his own costs, fees, and expenses of any type, including
21   attorney’s fees. There is no prevailing party in this action.
22        IT IS SO ORDERED.
23
24   Dated: September 6, 2019                       ______________________________
                                                    David O. Carter
25                                                  U.S. District Judge
26
     LA2018502663
27   14074902

28
                                               1
